COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                August 13, 2015
                              No. 10-15-00146-CR
                                 EUGENE WHITE
                                      v.
                              THE STATE OF TEXAS
                                       
                                       
                        From the 13[th] District Court
                             Navarro County, Texas
                           Trial Court No. 31775-CR
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds that there is error in the trial court's judgment of April 7, 2015.  Therefore, the judgment of the trial court is modified to delete the award of attorney's fees in the amount of $5,541.  Further, the judgment of the trial court is modified to delete the order cumulating trial court number 31775 with trial court number 136209501010.  As modified, the judgment of the trial court is affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk